Citation Nr: 0902449	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) beyond February 25, 
2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1986 to 
November 1990 and from January 1991 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim sought.

The veteran offered testimony before the undersigned at a 
Board hearing in Atlanta, Georgia.  A copy of the transcript 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran was honorably discharged in November 1990 
after four years of service and on February 1998 after seven 
years and one month of service; it is neither claimed nor 
shown that he had additional active duty service after 
February 1998.

3.  The veteran's eligibility for educational assistance 
under 38 U.S.C.A. Chapter 30 expired on February 25, 2008.

4.  The evidence does not show, and the veteran does not 
contend, that a physical or mental disability prevented him 
from completing an educational program prior to his basic 
statutory delimiting period.





CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving 38 U.S.C.A. Chapter 30 educational benefits beyond 
February 25, 2008 are not met.  38 U.S.C.A. § 3031 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 21.7051 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue, and it is not required to address efforts to comply 
with the VCAA.  Notwithstanding the fact that the VCAA is not 
controlling in this matter, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim.  In short, the Board concludes from that review 
that the requirements for the fair development of the appeal 
have been met in this case.

The veteran had active service from November 1986 to November 
1990 and from January 1991 to February 1998.  The veteran 
applied for entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, in 2005.  
This claim was denied in August 2005 based on VA's belief 
that the veteran had denied GI Bill benefits in writing while 
in service.  VA was also missing proof that the veteran 
served from November 1986 to November 1990.  The veteran 
disputed this, but it took Government personnel until 
December 2005 to correct the error in paperwork and provide 
proof of service.  See December 2005 e-mail from Navy 
Personnel Command.  The veteran now requests an extension of 
his ending date for the award of education assistance 
benefits on the basis that he was prevented from using his 
benefits during the period that VA was relying on incorrect 
paperwork.

The veteran last separated from active duty on February 24, 
1998.  The law provides a ten-year period of eligibility 
during which an individual may use his entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a) (West 2002);      38 C.F.R. § 
21.7050(a)(1)(ii)(C) (2008).  There is no evidence of record 
that demonstrates any active duty after February 24, 1998, 
nor has the veteran made any such assertion.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's own willful 
misconduct.  38 C.F.R. § 21.7051(a)(2) (2008).  It must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  Id.

As noted above, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the veteran's contention that he was unable to begin a chosen 
program due to a delay in processing his benefits that was 
beyond his control but within the Government's control.  The 
law, however, does not provide for an extension of 
educational assistance benefits for this type of delay.

In the present case, it has not been established or even 
suggested that the veteran had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period.  As a result, the clearly 
established criteria for an extension of the Chapter 30 
delimiting period past February 25, 2008 have not been met, 
and the veteran's claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the veteran's situation, however, 
it is bound by law, and this decision is dictated by the 
relevant statutes and regulations.  The Board has no legal 
authority to consider the "fairness" of the laws which it is 
legally bound to apply.  Simply put, the Board does not have 
the authority to grant equitable relief. Darrow v. Derwinski, 
2 Vet. App. 303 (1992).

If the veteran wishes to petition for equitable relief, he 
should file such a petition for equitable relief with the 
Secretary.  It has been held, however, that the authority to 
award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) 
is committed to the sole discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) beyond February 25, 
2008, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


